*1064Appeal from an order of the Supreme Court, Ontario County (Craig J. Doran, A.J.), entered July 9, 2003. The order granted defendant’s motion for partial summary judgment dismissing the claims for consequential and incidental damages.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendant’s motion for partial summary judgment dismissing all claims for consequential and incidental damages. Because the contract in this case is one for the sale of goods, the Uniform Commercial Code authorizes the parties, as they did here, to limit the remedies available upon breach by excluding claims for consequential damages (see UCC 2-719 [3]; Equitable Lbr. Corp. v IPA Land Dev. Corp., 38 NY2d 516, 519 [1976]; Auburn Steel Co. v Westinghouse Elec. Corp., 158 AD2d 938 [1990]). We have considered plaintiffs remaining contention and conclude that it lacks merit. Present—Green, J.P, Hurlbutt, Gorski, Lawton and Hayes, JJ.